J. Seaborn Holt, Associate Justice, dissenting. I would affirm the judgment of the probate court in this case. Mrs. Rollins, as executrix of the estate here, all will agree, was acting not as an individual but as an officer of the court and her duty in administering the estate placed in her hands has been clearly set out by statute. These duties are mandatory and must be literally followed by her official capacity. “Executors and administrators are officers of the court and occupy a fiduciary relation toward all parties having an interest in the estate. They are not agents of the estate, or of the decedent, and have no principal whom they can bind; they are merely instrumentalities established for performing the acts necessary for the transfer of the effects left by the deceased to those who succeed to their ownership. An executor or administrator as an individual and as an official is, in the eyes of the law, two separate and distinct persons. ” Yol. 33 C. J.S. Sec. 3-b (Executors and Administrators) page 879-80. The record discloses the following facts: Exhibit One, as set forth in the majority opinion, an admittedly unsigned and unverified claim against the estate of Lawrence Merritt, is the only claim that appears in the record before us. Quoting from the testimony of Mrs. Rollins: “ Q. Mrs. Rollins, were you served with an executed copy of this claim which is signed, this one having been signed by Tommie Merritt! Were you served with a signed copy of "that! A. No I was not. Q. Will you tell the court the only notice — THE COURT: She is the administratrix of the estate! MR. TRIMBLE: That is correct. THE COURT: You were not served with any copy! A. The only copy I was served with, Mrs. Merritt brought it up to the office one day and she laid it on the desk, folded like this, and she said ‘Mrs. Rollins, I brought you a present’. I opened it up and that is what it was. There was no date, no name or anything on it. Just like that. THE COURT: Was it the same as that? A. Same as that and it was not signed and no date. That is the way it was presented. Q. (Mr. Trimble continuing) Mrs. Rollins, have you ever been served with any notice of any type or nature other than the conversation you just referred to by any party as to the existence of any claim or the fact it had been filed in this estate? A. I have not. Q. I will ask you, is this the instrument or paper Mrs. Tommie Merritt gave to you? A. Yes. THE COURT: Exhibit One. (Said Claim, being admitted by the court, is marked Exhibit 1 and appended hereto) . . . Q. Mrs. Rollins, the day Mrs. Merritt presented that claim to you did you all discuss it at all? A. No, only she just handed it to me and I looked at it. I said, ‘What is this, Tommie ? ’ I call her Tommie, and she said, 4 It is some money Mr. Merritt owed Russell.’ MR, TRIMBLE: I object to any self serving declaration made by the claimant, any evidence in direct regard to the claim itself. Q. (Mr. Walls continuing) Of course that was not the answer I was seeking. I wanted to know whether or not she stated to you it was a claim she had filed against the L. C. Merritt estate ? A. No that is all she said,41 brought you a present. ’ Q. She did not state she had filed the original? A. No. . . . Q. Mrs. Merritt, I hand you Exhibit No. 1. Did you or did you not deliver that to Mrs. Rollins? A. I did. Q. At the time of delivery did you state to Mrs. Rollins what it was ? A. Yes. Q. Tell the court just what you did state at that time? A. Well Mrs. Rollins and I have always been very friendly and always made a joke out of it and when I told her the amount she said 4 That is ridiculous ’ and laughed. I said4 What shall I do with this ? ’ and she said4 Take it and file it at the Clerk’s' office.’ And so I left her a copy (obviously Exhibit One herein) and we did look at the amount. Q. You went from there to the clerk’s office? A. Yes. I also said to Mrs. Rollins, I said 4 You know he has our money. ’ MR. TRIMBLE: I object to any conversation in regard to the merits of the claim. THE COURT: Sustained. A. I also asked the Clerk of the Court over there if that was all I had to fill out and he said yes that was all that was necessary. He did not tell me to sign it or anything. Q. Mrs. Merritt, I hand you this. Is that exactly like the one that you presented to Mrs. Rollins ? MR. TRIMBLE: I think they will speak for themselves. THE COURT: One is signed and one is not. Q. (Mr. Walls) Is this the one you filed with the Clerk? A. Yes. THE COURT: One is signed by her and the other one is not. A. As well as I recall I asked Mrs. Rollins if that was all that was necessary to do.” In the present case appellant, Mrs. Merritt, claims that she has substantially complied with our statutes by filing her claim with the clerk. In the present case the executrix, Mrs. Rollins, never received and never saw appellant’s claim until trial before the probate court. She did not receive it through the mail or otherwise. The only claim that she did receive was ‘ ‘ Exhibit One ’ ’, according to the record here. It seems to me that the clear and mandatory duty rested upon Mrs. Merritt to see that the required notice of her claim was given to the executrix and any doubt that she has performed this duty must be resolved in favor of the executrix. The proper procedure for perfecting a claim against an estate is set forth in Sections 62-2604 and 62-2012, Ark. Stats. That part of Section 62-2604 applicable here is as follows: “b. As an alternative to the procedure set forth in sub-section a, a person having a claim against an estate may file it with the court, whereupon the clerk shall, by registered mail, notify the personal representative of the filing of the claim.” The applicable portion of Section 62-2012 is: ‘ ‘ C. . Except when by statute or by order of the court otherwise expressly provided, a notice in a probate proceeding shall be in writing, or print, prepared by or by the procurement of the party upon whom rests the burden of giving the notice and signed by the clerk. If service is to be by mail, (as was the case here) the person preparing the notice shall deliver the same to the clerk properly prepared for the post and the clerk shall be required only to post the same ...” These sections must be read together and when this is done, we think the meaning of these provisions is clear and we hold that they are mandatory. They require that a claimant (as appellant here), after filing her claim with the probate clerk, and thus requiring that serving of notice of the filing of the claim be given to the executrix (Mrs. Rollins here) by mail; then it was claimant’s mandatory duty, and the burden was on her, after preparing such notice in writing, then properly to prepare such notice for the post, then deliver it to the clerk, and the only duty required of the clerk was to sign and post said notice. This appellant did not do. The history of Section 62-2012 (c) seems to dispel any possible donbt in the matter. This was originally Section 12 (c) of the Probate Code and read as follows: ‘ ‘ Service by publication and by mail shall be made by the clerk at the instance of the party who requires such service to be made. Personal service may be made in any part of this state and, except as provided in subsection b (2) hereof, may be made by any person not an incompetent. ’ ’ Act 140 of 1949, Section 12 (c). It is quite plain that under the original statute the direction that service by mail be made “by the clerk at the instance of the party” left some doubt as to where the responsibility for preparing the notice rested. In 1951 the legislature clarified its intention by amending Section 12 (c) to read as it does now, with the duty clearly placed on the party to prepare the notice and deliver it to the clerk ready for mailing, so that he need merely sign and post it. Act 255 of 1951. As pointed out, appellee, the executrix, did not receive Mrs. Merritt’s claim by mail or otherwise and the only claim that was ever presented to her, according to this record, was “Exhibit One”, an unsigned and unverified claim. Therefore, I think the trial court correctly denied this claim.